Citation Nr: 0705369	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  98-10 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for status post 
meniscectomy and Baker's cyst of the right knee, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board remanded this case in September 2003 for due 
process concerns.  After appropriate development, the RO 
issued a rating decision in April 2005 that increased the 
veteran's disability rating from 10 percent to 20 percent for 
the period of May 30, 1997, through April 19, 1999.  Pursuant 
to the convalescent ratings provision of 38 C.F.R. § 4.30, 
the veteran received a 100 percent disability rating from 
April 20, 1999, through May 30, 1999, after his arthroscopic 
surgery and debridement of the right knee.  Effective June 1, 
1999, the veteran's disability rating reverted to 20 percent.  
Because this increase was for less than the maximum benefit 
available, the case was returned to the Board for further 
appellate review.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  In September 2006, the Board again remanded for due 
process concerns.  In October 2006, the RO increased the 
veteran's disability rating to 30 percent, effective November 
14, 2005.  The case was subsequently returned to the Board 
for further appellate review.  See id.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2006, the veteran submitted a statement 
indicating that his knee disability has increased in severity 
since his most recent VA examination in November 2005.  He 
stated that he has difficulty with using stairs, prolonged 
standing or walking, kneeling, and increased stress on the 
joint.  The veteran further stated that he has been receiving 
steroid injections from a private physician every three 
months.  He also referred to an MRI that was performed that 
month.  VA medical records from May 2006 suggest that the 
veteran's duties as a police officer have been modified due 
to one or more of his current disabilities.  May 2006 records 
also state that it seems the veteran will likely need a knee 
replacement in the future.  Accordingly, the Board believes a 
re-examination to determine the current severity of the 
veteran's service-connected knee disability is therefore 
warranted.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim, 
including the Orthopedic Clinic of 
MetroHealth Medical Center, the Wade Park 
Orthopedic Clinic, and the Cleveland VA 
Medical Center.  After obtaining any 
necessary authorization from the appellant 
for the release of medical records, the RO 
should obtain these records and associate 
them with the file.

2.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
determine the nature and extent of 
impairment from the veteran's service- 
connected right knee disability.  The 
claims files must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  Any indicated studies should be 
performed.

The examiner should undertake range of 
motion studies for the right knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any objective 
evidence of pain and attempt to assess the 
extent of any pain.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the right 
knee, if any.

The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  If this is not 
possible, the examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare- ups.  If 
this is not possible, the examiner should 
so state.

The examiner should describe any 
ankylosis, if any, found in the right 
knee, including the angle of flexion or 
extension.  

The examiner should also provide an 
opinion concerning the impact of the right 
knee disability on the veteran's ability 
to work and provide the supporting 
rationale for this opinion.

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal.  If the issue on appeal continues 
to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


